TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00160-CV


                 In re Farmers Texas County Mutual Insurance Company,
                             Dana Guess, and Scott Sheffield


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We lift

the temporary stay of all proceedings and discovery in the underlying case.



                                             __________________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: July 18, 2018